WR-82,703-01

' To= ABEL AcosTA,cLERK § RECEIVE@W
FRoM= DoNALD cAMPBELL § SSU§T@F?CRWWALAP¢’EALS
P 0 Box 2546 § SEP 162@35

HARKER HEIGHTS TEXAS 76548 §

Abe!Acos¥a,G&@s’k

ABEL,

I AM WRITING IN RESPONSE TO THE LETTER THAT I RECEIVED FROM
YOU REGARDING THE COURTS DECISION TO HAVE MARTIN COUNTY RESPOND
WITHIN TEN DAYS OF THE ORDER AS OF JULY 30th 2015. I BELIEVE THAT
MARTIN COUNTY HAS YET TO RESPOND. THIS MUST CONVINCE THE COURT THAT
MY ARGUMENT IS VALID. IN THAT MARTIN COUNTY WOULD NEVER RESPOND TO
ME. IS THERE ANYTHING YOU COULD TELL ME ABOUT THE STATUS OF MY
MANDAMUS? I NEED THIS COURT TO REVIEW MY 11:07. THE REST OF MY
LIFE HANGS ON THE DECISION OF THIS CbURT.ANY INFORMATION YOU

COULD GIVE ME WOULD BE GREATLY APPRECIATED, THANK YOU.